Citation Nr: 0420635	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  04-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to July 
1945.  His awards and decorations include the Purple Heart 
Medal for his World War II service.

The instant appeal arose from an October 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Paul, Minnesota, which granted service 
connection for tinnitus and assigned a 10 percent rating for 
that disability.


FINDING OF FACT

The veteran's service-connected tinnitus is manifested by 
bilateral, periodic ringing in the ears.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected tinnitus, to include entitlement to a 
separate evaluation for each ear, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004), held, in part, that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, like entitlement to 
service connection, additional VCAA notice is not required as 
to any "downstream" element of the claim, like disagreement 
with the initial rating.  VAOPGCPREC. 8-2003 (Dec. 22, 
2003)(69 Fed. Reg. 25, 180) (If, in response to notice of its 
decision on a claim for which VA has already given 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

The Board notes that the veteran never identified his desire 
to claim service connection for tinnitus and that he was 
granted service connection for tinnitus as a result of 
findings made during his September 2003 VA examination.  
However, the veteran had indicated a desire to file a claim 
for service connection for hearing loss in the left ear.  In 
this case, the Board finds that the veteran was given 
appropriate notice regarding the upstream element of the 
tinnitus claim when he was provided VCAA notice as to his 
claim for service connection for hearing impairment in August 
2003.

In this case, in August 2003, prior to the initial 
adjudication of the "upstream" service connection claim, 
the veteran was provided with proper VCAA notice; hence VCAA 
notice is not required as regards the current, initial rating 
claim.  The August 2003 letter provided content complying 
notice to the claimant regarding what information and 
evidence was needed to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA.  The letter advised him what evidence was 
needed to establish entitlement to service connected 
compensation benefits.  The letter also told him that he 
should submit any evidence of medical treatment with regard 
to his claimed condition.  The letter advised him that VA 
would attempt to get any relevant VA and private medical 
evidence which he identified.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The August 2003 notice 
letter advised him that it was his ultimate responsibility to 
ensure that VA received all pertinent records that were not 
in the possession of a federal agency.  See VAOPGCPREC. 1-
2004 (Feb. 24, 2004).  Regardless, any lack of fourth element 
notice is not prejudicial to the claimant in this case 
because any omission of fourth element notice appears not to 
have harmed the veteran, as he stated in correspondence dated 
December 3, 2003, that he did not have any additional 
evidence to submit.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied as regards the "upstream" element of 
the claim, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the veteran and his 
representative have provided written statements supporting 
his contentions.  The primary thrust of their argument is 
based on the law, not on the medical evidence in this case.  
In any event, the veteran has indicated that he has no 
additional evidence to submit, and he has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  In this case, additional medical 
examination or opinion is not necessary as the question in 
this case focuses on the interpretation of the applicable 
laws.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Regardless, when, as here, the law rather than the facts is 
dispositive of the claim, the VCAA does not apply to the 
claim.  Manning v. Principi, 16 Vet. App. 534
(2002).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, and a VA 
examination and medical opinion.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis will focus specifically on what the 
evidence shows, or does not show, on this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 13, 2003.  68 Fed. Reg. 
25,822 et seq. (May 14, 2003).  The Board will refer to the 
regulations effective prior to June 13, 2003, as the "old" 
regulations, and will refer to the regulations effective 
since June 13, 2003, as the "new" regulations.  The Board, 
as mentioned above, notes that the veteran never specifically 
filed a claim for service connection for tinnitus.  However, 
the RO assigned July 31, 2003, as the effective date for 
service connection for tinnitus and the assignment of the 10 
percent rating.  July 31, 2003, was the day the veteran filed 
his initial claim for service connection for hearing loss in 
the left ear.  The impact of the assignment of this effective 
date is that only the new regulations apply in this case.  
This is so because the effective date assigned in this case, 
July 31, 2003, is after the effective date of the new 
regulations, June 13, 2003.

The effective date is significant because it appears that the 
veteran and his representative have based their assertion 
that a separate, compensable tinnitus rating is warranted for 
each ear on the fact that the old regulations apply in this 
case.  As explained above, however, the old regulations are 
not for application in this case.  Accordingly, as the 
veteran and his representative's contentions are based on an 
inaccurate premise (that the old regulations are for 
application), the Board will not counter the arguments 
presented by the veteran's representative which address the 
applicability of the pre-June 2003 version of the 
regulations, the applicability of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the applicability of 38 C.F.R. § 4.25(b), 
the applicability of VAOPGCPREC. 7-2003, and the 
inapplicability of VAOPGCPREC. 2-2003. 

The Board further notes that neither the veteran nor his 
representative have contended that the July 31, 2003, 
effective date assigned in this case is inaccurate.  
Accordingly, the Board will apply the new regulations to the 
facts of this case.  The new regulation pertaining to 
tinnitus, which was in effect throughout the entire appeal 
period in this case, provides for a single 10 percent rating 
for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
A note following Diagnostic Code 6260 clearly states:  
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003).  

As the applicable law in this case clearly prohibits the 
assignment of separate evaluations for tinnitus in each ear, 
the veteran's request for a separate compensable evaluation 
for tinnitus for each ear must be denied.  On this point the 
denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
applicable regulation governing schedular evaluation of 
tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Further, the Board to notes that the veteran does not argue 
and the evidence does not suggest that symptoms attributable 
to tinnitus would be more appropriately evaluated under any 
alternate diagnostic code, or, that tinnitus results in 
unusual disability.  Thus, the Board finds no basis upon 
which to assign a higher disability evaluation despite 
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2003), to include 
38 C.F.R. § 3.321(b)(1) (2003).  For the reasons and bases 
described above, the preponderance of the evidence is against 
the veteran's claim, and the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include entitlement to a separate evaluation for each ear, 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



